Citation Nr: 9915133	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for status/post 
laminectomy C4-C5, diskectomy with foraminotomy, currently 
evaluated at 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, status/post anterior cruciate ligament 
reconstruction, currently evaluated at 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to increased evaluations 
for a cervical spine disability, a right knee disability, and 
sinusitis.

A hearing was held before a Member of the Board sitting in 
Washington, D.C., in March 1999.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  It appears to the Board 
that the veteran attempted to raise additional issues at the 
hearing.  If he desires to pursue these issues, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of these additional 
issue, the Board has no jurisdiction at this time.

Finally, the issue of entitlement to an increased rating for 
a cervical spine disability will be discussed below, the 
remaining issues of entitlement to increased rating for a 
right knee disability and for sinusitis will be discussed 
only in the REMAND section of this Board decision.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's cervical spine disability is currently 
manifested by subjective complaints of pain, numbness, and 
limitation of motion.

3.  Current objective findings of the veteran's cervical 
spine disability include well-healed scars in the neck area, 
normal and full range of motion, and no evidence of sensory 
deficits or circulatory disturbances.  

4.  There is no objective clinical evidence of ankylosis, 
severe limitation of motion, or neurological involvement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status/post laminectomy C4-C5, diskectomy with foraminotomy 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010-
5003, 5287, 5290, 5293 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO originally rated the veteran's cervical spine 
disability under DCs 5293.  The Board will also consider DCs 
5003-5010, 5287, and 5290 for arthritis, cervical ankylosis, 
and limitation of motion.   Arthritis due to trauma under DC 
5010 substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (1998).  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.

Under DC 5287, cervical ankylosis in a favorable position 
warrants a 30 percent evaluation.  A 40 percent evaluation 
may be assigned for cervical ankylosis in an unfavorable 
position.  38 C.F.R. § 4.71a, DC 5287 (1998).  Slight 
limitation of motion of the cervical segment of the spine 
warrants a 10 percent evaluation under DC 5290.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion.  38 C.F.R. § 4.71a, DC 
5290 (1998).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1998).  

In a December 1993 VA orthopedic examination report, the 
veteran reported a history of cervical laminectomy in 1985 
and 1993.  He complained of persistent numbness in the 
fingers, weakness, limited range of motion, and pain.  
Physical examination revealed two well-healed scars in the 
neck area.  Forward flexion was to 20 degrees, backward 
extension to 30 degrees, left rotation to 20 degrees, right 
rotation to 12 degrees, and flexion of the cervical vertebra 
to 17 degrees, bilaterally.  Deep tendon reflexes of the 
upper limbs were essentially normal and there was weakness of 
the left hand grip, but no sensory deficits noted.  Motor 
strength of the arms and forearms was essentially normal 
throughout and there was no evidence of circulatory 
disturbances.  The final diagnoses included post-operative 
status cervical laminectomy, diskectomy, and fusion with 
persistent subjective complaints and objective findings as 
reported.

A May 1996 X-ray report of the cervical spine showed 
interbody fusion of C3-C4 with a bone graft.  Vertebral 
architecture otherwise appeared unremarkable.  The remaining 
disc spaces appeared preserved and no malalignment was 
identified.  There was a prominent osteophytic encroachment 
upon the left C4-C5 foramen.

In an October 1996 VA orthopedic examination report, the 
veteran complained of popping and crackling in his neck and 
was unable to move the neck side to side or bend the neck, 
especially in cold weather.  He also reported that the 
symptoms were worse after exertion.  In spite of the reported 
severity of the pain, he had seen a doctor only twice for the 
problem.  He also indicated that he had some tingling in both 
hands, which came and went.  Physical examination revealed a 
well-healed scar over the spinous process at C3-T1.  The 
veteran related that he had another scar, which was invisible 
to the examiner.  There was no localized tenderness, no 
kyphoscoliosis, and the curvature of the spine was normal.  
Full range of motion was noted with normal flexion, 
extension, lateral rotation and tilt.  Neurological 
examination of the upper extremities was intact as well.  
There was no muscular dystrophy or loss of muscle tone, or 
strength.  The final diagnosis was history of laminectomy C4-
C5 followed by bony fusion.  

In a March 1999 hearing before the Board, the veteran related 
that he injured his neck in service and had a disc rupture.  
He underwent a laminectomy in service and had subsequent 
surgery since separation.  He complained of pain and 
"crunching" in his neck since but had not had regular 
medical treatment.  He reported that he had limitation of 
motion of his neck, worse on rainy, cold days and when he 
played sports.  He also described numbness, tingling, loss of 
strength, and limitation of movement of his arms.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 20 percent 
rating for a cervical spine disability is warranted.  

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the cervical spine.  Ankylosis is 
defined as stiffening or fixation of a joint.  In the most 
recent VA examination, the veteran had "full" and "normal" 
range of motion of the cervical spine.  Because the evidence 
does not show ankylosis of the cervical spine, there is no 
basis under DC 5287 for a higher rating.

The veteran's current rating contemplates moderate limitation 
of motion under DC 5290.  The most recent VA examination 
report indicates that the veteran had normal flexion, 
extension, lateral rotation, and tilt.  Thus, as severe 
limitation of motion of the lumbar spine is not shown, there 
is no basis for a higher rating under DC 5290.  In addition, 
compensation is anticipated under this code for limitation of 
motion and a separate compensable rating for arthritis is not 
warranted.

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  However, the evidence does not reflect 
severe symptoms to warrant a higher rating.  In this regard, 
the X-ray evidence shows well preserved disc spaces and no 
malalignment with osteophytic encroachment on the C4-C5 
foramen.  In addition, his symptomatology does not indicate 
evidence of neurological findings, muscle weakness, atrophy, 
sensory deprivation, or motor dysfunction.  Further, the 
veteran has ever had clinical evidence of muscle spasms, 
although he has reported pain on motion.  The lack of 
neurological involvement is also supported by the most recent 
VA examination report in which the examiner opined that the 
neurological examination was intact.  This "negative" 
clinical evidence against the assignment of a greater than 20 
percent disability rating under DC 5293 outweighs any 
uncorroborated "positive" contentions by the veteran as to 
more severe symptoms.  In the absence of findings of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, a higher than 20 percent evaluation 
under DC 5293 is not warranted. 

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 20 percent under DCs 5287, 5290, or 5293.  
As noted above, physical examinations revealed no tenderness 
or spasms, no fixed deformities, no limitation of motion, and 
no neurological involvement.  Accordingly, the Board finds 
that the functional limitation due to pain is contemplated in 
the current assigned 20 percent rating and indicia of a 
higher rating, such as atrophy, muscle wasting, 
incoordination, weakness, excess fatigability, etc., are not 
shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of cervical ankylosis, severe 
limitation of motion of the cervical spine, or severe 
intervertebral disc syndrome as to warrant a disability 
rating in excess of the 20 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a cervical spine disability, the currently 
assigned 20 percent evaluation contemplates the pain and 
symptomatology consistent with his cervical disability.  
Furthermore, this rating contemplates the degree of 
functional limitation due to pain.  There is, therefore, no 
basis for a further increased rating under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

The Board has considered the veteran's written statements and 
sworn testimony that his cervical spine disability is worse 
than currently evaluated.  Although his statements and 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his cervical spine disability warrants no more 
than a 20 percent evaluation.


ORDER

Entitlement to an increased evaluation for status/post 
laminectomy C4-C5, diskectomy with foraminotomy, currently 
evaluated at 20 percent disabling, is denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claims and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Finally, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court) found 
inadequate a physical examination that did not describe 
functional loss due to pain.  

The Board finds the record as it stands is insufficient for 
purposes of rendering an objectively supported evaluation as 
to the nature of the veteran's complaints and, thus, to 
evaluate the remaining claims on appeal.  With respect to his 
claim for a right knee disability, the Board finds, in view 
of his complaints of pain, swelling, loss of motion, and 
giving away, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, that additional development in this area is indicated.  
With respect to his claim for sinusitis, the Board notes that 
there is no current VA examination associated with the claims 
file and it is the Board's opinion that an examination is 
necessary to determine the current status of his sinus 
disorder.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a right knee disorder or a sinus 
condition not already associated with the 
claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, treatment center, or 
employer specified by the veteran to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claims.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998). 

2.  The veteran should then be scheduled 
for the appropriate VA examinations in 
order to determine the nature and 
severity of his current right knee 
disability and sinus disorder.  
Initially, the examiners are requested to 
review the claims file, including all 
service medical and post-service medical 
reports of record and adequately 
summarize all of the relevant history, 
including relevant treatment and previous 
diagnoses regarding the veteran's right 
knee and sinus disabilities.  Then, the 
examiners are requested to provide an 
opinion as to the nature, extent, and 
severity of all symptomatology of the 
veteran's right knee disability and sinus 
disorder.

With respect to the right knee 
disability, all indicated tests and 
studies should be performed, including, 
but not limited to, objective range of 
motion values, expressed in degrees, as 
appropriate.  The examiner should 
specify, on the examination report, what 
constitutes a full range of motion.  If 
limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  
The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the right knee.  If so, the 
examiner should opine whether the 
arthritis is more likely than not to be a 
residual of or related to the service 
connected injury.  If there are no 
indicators of arthritis, that too should 
be set forth in detail.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  If 
additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiners for review purposes prior to 
the examinations, and the complete 
examination report, including any X-ray 
reports, should be associated with the 
claims file. 

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

4.  The RO should then readjudicate the 
issues of entitlement to an increased 
rating for a right knee disability and 
for sinusitis.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

